                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 1 of 8




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                    UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ARTIE LASHBROOK,                                    Case No. 20-cv-01236-NC
                                  11
                                                         Plaintiffs,                         ORDER GRANTING FINAL
Northern District of California




                                  12                                                         APPROVAL OF CLASS
 United States District Court




                                                   v.                                        ACTION SETTLEMENT;
                                  13                                                         AWARDING ATTORNEYS’
                                         CITY OF SAN JOSE,                                   FEES AND SERVICE AWARD;
                                  14                                                         JUDGMENT
                                                         Defendant.
                                  15                                                         Re: Dkt. Nos. 20, 21, 22
                                  16
                                  17          The Parties have applied to the Court for an order finally approving the settlement
                                  18   of this action in accord with the Proposed Consent Decree (“Decree”), which sets forth the
                                  19   terms and conditions of a proposed settlement and dismissal of the action with prejudice,
                                  20   with the Court retaining jurisdiction to enforce the Decree throughout its term. Plaintiff
                                  21   Artie Lashbrook also moves for an award of attorneys’ fees and a service award pursuant
                                  22   to the parties’ Decree. Having read the papers submitted and carefully considered the
                                  23   arguments and relevant legal authority, and good cause appearing, the Court GRANTS the
                                  24   Parties’ Joint Motion for Final Approval of Class Action Settlement, Lashbrook’s Motion
                                  25   for Service Award and Motion for Attorneys’ Fees.
                                  26          NOW, THEREFORE, IT IS HEREBY ORDERED:
                                  27          1.        On September 2, 2020, the Court conducted a final hearing to approve the
                                  28   Decree.
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 2 of 8




                                  1           2.     The Court finds that the parties provided notice to the Class in substantially
                                  2    the manner and form preliminarily approved by the Court. See Dkt. No. 14. The
                                  3    Settlement Notice, as ordered and implemented, was reasonably calculated under the
                                  4    circumstances to apprise the Settlement Class Members of the pendency of this action, all
                                  5    material elements of the proposed Settlement, and their opportunity (a) to submit written
                                  6    objections to the Settlement, and (b) to appear at the Fairness Hearing to object to or
                                  7    comment on the Settlement. The Settlement Notice was reasonable and the best notice
                                  8    practicable to all Settlement Class Members and complied with the Federal Rules of Civil
                                  9    Procedure, due process, and all other applicable laws and rules. A full and fair opportunity
                                  10   has been afforded to the members of the Settlement Class to participate during the Fairness
                                  11   Hearing, and all other persons wishing to be heard have been heard.
                                              3.     On May 27, 2020, this Court granted the Parties’ Joint Motion for Class
Northern District of California




                                  12
 United States District Court




                                  13   Certification, preliminarily certifying a class for declaratory and injunctive relief. See Dkt.
                                  14   Nos. 10, 14. The Court found, for purposes of settlement only, that the requirements of
                                  15   Rule 23 of the Federal Rules of Civil Procedure are met by the Settlement Class: (a)
                                  16   joinder of all Settlement Class Members in a single proceeding would be impracticable, if
                                  17   not impossible, because of their numbers and dispersion; (b) there are questions of law and
                                  18   fact common to the Settlement Class; (c) Lashbrook’s claims are typical of the claims of
                                  19   the Settlement Class that he seeks to represent for purposes of settlement; (d) Lashbrook
                                  20   has fairly and adequately represented the interests of the Settlement Class and will
                                  21   continue to do so; (e) Lashbrook and the Settlement Class are represented by qualified,
                                  22   reputable counsel who are experienced in preparing and prosecuting class actions,
                                  23   including those involving the allegations made in the Complaint; and (f) the City acted or
                                  24   refused to act on grounds that apply generally to the Settlement Class, so that final
                                  25   declaratory and injunctive relief is appropriate to the Settlement Class. Accordingly, the
                                  26   Court preliminarily certified the following Settlement Class pursuant to Federal Rule of
                                  27   Civil Procedure 23(a) and (b)(2):
                                  28          All persons (including residents of and/or visitors to the City of San Jose)
                                                                                     2
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 3 of 8




                                  1           with any Mobility Disability, who, at any time prior to the Court granting
                                  2           final approval of the Consent Decree, have been denied full and equal access
                                  3           to the City’s pedestrian right of way due to the lack of a curb ramp or a curb
                                  4           ramp that was damaged, in need of repair, or otherwise in a condition not
                                  5           suitable or sufficient for use.
                                  6    Pursuant to Federal Rule Civil Procedure 23(c)(1)(B), the Court also appointed
                                  7    Lashbrook and his counsel as representatives of the Settlement Class.
                                  8           4.     For the reasons stated above, the Court finds that class certification is
                                  9    therefore an appropriate method for protecting the interests of the Settlement Class and
                                  10   resolving the common issues of fact and law arising out of the Lashbrook’s claims while
                                  11   also eliminating the risk of duplicative litigation. Accordingly, the Court hereby makes
                                       final its earlier provisional certification of the Settlement Class and further confirms the
Northern District of California




                                  12
 United States District Court




                                  13   appointment of the Class Representative and Class Counsel to represent the Settlement
                                  14   Class, as set forth above.
                                  15          5.     The Court grants final approval of the Settlement set forth in the Consent
                                  16   Decree and finds, after considering all of the factors set forth in Federal Rule of Civil
                                  17   Procedure 23(e)(2), that it is fair, reasonable, adequate, and in the best interests of the
                                  18   Settlement Class as a whole. The Settlement, which was negotiated at arm’s length, offers
                                  19   Settlement Class members comprehensive injunctive relief regarding all of the claims in
                                  20   Lashbrook’s Complaint, and treats Settlement Class members equitably relative to each
                                  21   other. The Court grants final approval of the release of the City from the Released Claims
                                  22   as set forth in the Consent Decree.
                                  23          6.     To summarize, the Decree requires the City of San Jose to remediate all
                                  24   missing and non-compliant curb ramps by 2038. It requires the City to allocate a
                                  25   minimum amount of money per year towards its construction and remediation obligations,
                                  26   while reaching certain milestones in ramp construction and remediation. In the event the
                                  27   City is unable to appropriate the required annual monetary commitment, the Decree
                                  28   requires the City to make up the shortfall in subsequent years, preempt the shortfall in
                                                                                      3
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 4 of 8




                                  1    previous years, or maintain an agreed-upon average rate of ramp construction and
                                  2    remediation. The City is also required to maintain a Curb Ramp Request Program and
                                  3    comply with reporting and monitoring requirements. In exchange, Lashbrook and
                                  4    members of the Class agree to release all injunctive, declaratory, or non-monetary claims
                                  5    related to the City’s alleged actions or omissions relating to the remediation or
                                  6    construction of curb ramps. However, unnamed members of the Class do not release
                                  7    claims for monetary damages, personal injuries, or property damages. Lashbrook releases
                                  8    all of his monetary claims related to his personal encounters with non-compliant curb
                                  9    ramps in exchange for a damages payment of $50,000.
                                  10          7.     The Court finds that the Decree is fair, adequate and reasonable to all
                                  11   potential Class Members. The Parties have conducted an extensive evaluation of the
                                       merits such that Counsel for both Parties are able to reasonably evaluate their respective
Northern District of California




                                  12
 United States District Court




                                  13   positions. Settlement will also avoid substantial additional costs to all Parties, as well as
                                  14   avoid the delay and the risks presented by further prosecution of issues either in the current
                                  15   or separate litigation proceedings which are addressed by the Decree. The results achieved
                                  16   by the Decree are also in line with approved consent decrees in similar cases. See, e.g.,
                                  17   Dkt. No. 10-1 (“Dardarian Decl.”), Ex. 8 (order granting preliminary approval of consent
                                  18   decree in Hines v. City of Portland, Case No. 3:18-cv-00869-HZ (D. Or. June 4, 2019)).
                                  19          8.     The Court also finds that the Decree has been reached as the result of good
                                  20   faith, prolonged, serious, and non-collusive arms-length negotiations. The Parties reached
                                  21   the Decree after six years of out-of-court negotiations. At the preliminary approval
                                  22   hearing, the parties represented that they contested the merits of the class claims and
                                  23   engaged in extensive discovery and information sharing over the six-year period before
                                  24   reaching the Decree.
                                  25          9.     The Court further finds that the City’s Annual Commitment, which requires
                                  26   the installation or remediation of 27,621 Non-Compliant Curb Ramps by the end of 2038,
                                  27   as set forth in the Consent Decree is proper and reasonably calculated based on the
                                  28   available information to ensure and maintain accessibility of the pedestrian right of way
                                                                                      4
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 5 of 8




                                  1    located in the City of San Jose to persons with Mobility Disabilities. Accordingly, the
                                  2    Settlement shall be consummated in accordance with the terms and conditions of the
                                  3    Consent Decree
                                  4           10.    No Class Member has objected to the Settlement. The absence of any
                                  5    objections further supports the Settlement’s final approval.
                                  6           11.    Lashbrook and all Settlement Class Members (and their respective heirs,
                                  7    assigns, successors, executors, administrators, agents and representatives) are conclusively
                                  8    deemed to have released and forever discharged the City from all Released Claims as set
                                  9    forth in the Consent Decree. Specifically, Lashbrook and members of the Class agree to
                                  10   release all injunctive, declaratory, or non-monetary claims related to the City’s alleged
                                  11   actions or omissions relating to the remediation or construction of curb ramps. Unnamed
                                       members of the Class do not release claims for monetary damages, personal injuries, or
Northern District of California




                                  12
 United States District Court




                                  13   property damages. See Dkt. No. 22-1, Ex. 1 §§ 18, 19. Lashbrook and all Settlement
                                  14   Class Members are bound by this Judgment.
                                  15          12.    The benefits described in the Consent Decree are the only consideration,
                                  16   fees, costs and expenses that the City shall be obligated to give to any party or entity,
                                  17   including without limitation the Class Representative, Settlement Class Members, and
                                  18   Class Counsel in connection with the claims released in the Consent Decree and/or the
                                  19   payment of attorneys’ fees, costs, and expenses in this action.
                                  20          13.    The Consent Decree and this Judgment are not admissions of liability or fault
                                  21   by the City, or a finding of the validity of any claims in this action or of any wrongdoing or
                                  22   violation of law by the City. The Consent Decree is not a concession by the Parties and, to
                                  23   the fullest extent permitted by law, neither this Judgment, nor any of its terms or
                                  24   provisions, nor any of the negotiations connected with it, shall be offered as evidence or
                                  25   received in evidence in any pending or future civil, criminal, or administrative action or
                                  26   proceeding to establish any liability of, or admission by the City.
                                  27          14.    Notwithstanding the foregoing, nothing in this Judgment shall be interpreted
                                  28   to prohibit the use of this Judgment to consummate or enforce the Consent Decree or
                                                                                      5
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 6 of 8




                                  1    Judgment, or to defend against the assertion of Released Claims in any other proceeding,
                                  2    or as otherwise required by law.
                                  3           15.    The Court approves Lashbrook’s requested service award of $5,000. The
                                  4    Court finds that the requested award of $5,000 is reasonable and appropriate compensation
                                  5    for the work and risk undertaken by spearheading this litigation as the class representative.
                                  6    See, e.g., In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000) (approving
                                  7    $5,000 to two plaintiff representatives of 5,400 potential class members in $1.75 million
                                  8    settlement); Hopson v. Hanesbrands, Inc., No. 08-cv-0844-EDL, 2009 WL 928133, at *10
                                  9    (N.D. Cal. Apr. 3,2009) (approving $5,000 award to one member of 217-member class
                                  10   from $408,420 settlement amount).
                                  11          16.    The Court also approves Lashbrook’s requested attorneys’ fees and costs. As
                                       the prevailing party in this disability rights class action, Lashbrook is entitled to recover
Northern District of California




                                  12
 United States District Court




                                  13   his reasonable attorneys’ fees, costs and expenses. See 42 U.S.C. § 12205 (ADA
                                  14   prevailing party is entitled to “a reasonable attorney’s fee, including litigation expenses,
                                  15   and costs”); 29 U.S.C. § 794a(b) (Section 504 prevailing party is entitled to “a reasonable
                                  16   attorney’s fee as part of the costs”).
                                  17          17.    The Court finds that the hourly rates claimed by Class Counsel are
                                  18   reasonable and within the market range of hourly rates charged by attorneys of comparable
                                  19   experience, reputation and ability for similar litigation. See Chalmers v. City of Los
                                  20   Angeles, 796 F.2d 1205, 1210-11 (9th Cir. 1986). Specifically, Class Counsel request the
                                  21   following rates:
                                  22                            Name                        Position            Rates
                                  23                  Linda M. Dardarian                     Partner            $945
                                  24                  Amy Robertson                 Co-Executive Director       $895
                                  25                  Tim Fox                       Co-Executive Director       $895
                                  26                  Andrew P. Lee                          Partner            $750
                                  27                  Sarah Morris                        Staff Attorney        $520
                                  28                  Beth Holtzman                         Associate           $415
                                                                                      6
                                           Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 7 of 8




                                  1                  Scott G. Grimes                  Senior Paralegal        $325
                                  2                  Stuart Kirkpatrick                  Paralegal            $285
                                  3                  Marissa McGarry                     Paralegal            $265
                                  4                  Arielle Milkman                     Paralegal            $265
                                  5                  Ana Diaz                            Paralegal            $265
                                  6                  Sophie Breene                       Paralegal            $265
                                  7           18.    Reviewing Class Counsel’s declarations, the Court also finds that the
                                  8    1,266.80 hours expended by Class Counsel in investigating the case and negotiating,
                                  9    settling, and obtaining court approval of the Consent Decree are reasonable.
                                  10          19.    Lashbrook’s costs and out-of-pocket expenses are recoverable. See 42
                                  11   U.S.C. § 12205; Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002). Through July 7,
Northern District of California




                                  12   2020, Class Counsel incurred $2,925.59 in documented litigation costs and expenses. The
 United States District Court




                                  13   declarations of Class Counsel and accompanying exhibits and the record in this case
                                  14   demonstrate that these costs and expenses were reasonable and necessary for the pursuit
                                  15   and resolution of this case.
                                  16          20.    Accordingly, the Court approves a total of $725,253.09 in attorneys’ fees,
                                  17   costs, and litigation expenses.
                                  18          21.    In accordance with the terms of the Consent Decree, the Court reserves
                                  19   exclusive and continuing jurisdiction over Lashbrook, the Settlement Class Members, the
                                  20   City, and the Consent Decree throughout the term of the Consent Decree, for the sole
                                  21   purpose of supervising the implementation, enforcement, construction, and interpretation
                                  22   of the Consent Decree and this Judgment. In that regard, any challenges to the Consent
                                  23   Decree’s terms or implementation, whether under state or federal law, shall be subject to
                                  24   the exclusive and continuing jurisdiction of this Court. All parties have consented to the
                                  25   jurisdiction of a magistrate judge. See Dkt. Nos. 7, 9.
                                  26          22.    The Clerk is directed to enter this Judgment and terminate Case No. 20-cv-
                                  27   01236-NC.
                                  28
                                                                                     7
                                          Case 5:20-cv-01236-NC Document 25 Filed 09/02/20 Page 8 of 8




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: September 2, 2020          _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            8
